DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.

Applicants' arguments, filed October 18, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application. 
Pepper et al. and Filee et al. are still used in the new grounds of rejection set forth below. The use of the unmodified chitosan in place of the H-chitosan (hexanoyl chitosan) of Neanmnark is not germane as the new primary reference Kang et al. uses chitosan without added hexanoyl groups. This reference was previously applied as a mean fiber diameter that must be greater than 0.5 microns. This wording does not exclude the presence of fibers less than 0.5 microns in diameter as long as the mean is over this value.
Applicants also state that Kang’s electrospinning of non-derivatized (unmodified) chitosan fibers without the inclusion of rheological modifiers/processing aids or processing without the presence of a large excess of acetic acid does not result in the substantially high fraction of mats reported by Kang. A person of skill in the art would recognize that Kang’s use of a 5% 50 kDa chitosan (97% degree of deacetylation) and 2% acetic acid solution is not nearly enough acetic acid to dissolve chitosan for the preparation of a homogenous chitosan solution free of insoluble particles critical for electrospinning. Based on the reported rate of solution during the electrospinning that chitosan microfiber is absolutely not possible and the wet arriving mass would not dry under the conditions. The 50kDa electrospun chitosan such as in Pepper needed assisted heating and great care to avoid collected wet ribbon structures in the spinning. At best, Kang’s disclosure supports conventional chitosan microfibers with the smallest 
These arguments are unpersuasive. The instant claims are drawn to a product and patentability is determined based on the product and not the process by which the fibers are made. In the new rejection set forth below, the presence of fibers whose diameters are less than or equal to 2 microns is taught by other references so the rejection is not based on fibers of such size being present in the material of Kang et al. The emphatic statements that the methods of Kang would not work are only made in arguments. Arguments without factual support are mere allegations and are not found persuasive. These statements also do not address that as clearly shown in 1, fibrous structures were obtained using the process described. The presence of rheological modifiers and processing aids are not excluded from the instant claims as while one layer must consist of the recited combination of chitosan-based fibers that comprise unmodified chitosan, the presence of other materials in the fibers themselves and in other layers of the multi-layer structure are not excluded from the claims and the presence of rheological modifier is explicitly required by claims 14 and 26. 
Applicants also state that obviousness requires more than a mere showing that the separate limitations are known but also that there is reasonable expectation to combine or modify the teachings of the prior art. In order to have a reasonable expectation of success, one must be motivated to do more than merely vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result. Even if the person of ordinary skill in the art were aware that result effective parameters such as fiber diameter and pore size and such parameters were 
These arguments are unpersuasive. In light of the amendments to the claims, a new combination of art is applied below including new references that teach the preparation and use of chitosan-based fibers whose diameter is less than or equal to 2 microns, in combination with Kang that teaches larger chitosan-based fibers as required by the instant claims that beyond having been deacetylated to convert chitin into chitosan have not otherwise been modified. The disclosure of the prior art informs those of ordinary skill that parameters such as the porosity and 3-D structure of the layer affects interactions with cells, rendering properties results effective variables that can be optimized with a reasonable expectation of success even if the parameters are not explicitly labeled as such. 

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 11, 14, 21 – 23, 25 – 30, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Independent claim 1 has been amended to require that the non-woven, chitosan-based fibers comprise unmodified chitosan and the disclosure as originally filed does not fully support this claim limitation. ¶ [0003] of the PGPub of the instant application discloses that “the chitosan material of the solution may be modified to provide for enhancements in wetting, adhesion and bioactivity at pH other than less than pH 6.5”. While a recitation such as this that the material may be modified can form the basis for a negative limitation, the contemplated modifications in the disclosure as originally filed are limited to these particular modifications. The claim language is not limited to these disclosed modifications but encompasses any modification of the chitosan.
The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 11, 14, 21 – 23, 25 – 30, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to require that the non-woven, chitosan-based fibers comprise unmodified chitosan. Neither the claims nor the disclosure makes the scope of “unmodified chitosan” sufficiently clear. Chitosan is not found in nature, but rather is produced by the deacetylation, to varying degrees, of the natural product chitin. The specification states at ¶ [0003] that “the chitosan material of the solution may be modified to provide for enhancements in wetting, adhesion and bioactivity at pH other than less than pH 6.5”. Are the encompassed materials only those that can be produced by deacetylation of chitin and no other modifications, such as producing a lower molecular weight material permitted for the materials that fall within the scope of the claims? Would changes in molecular weight and degree of deacetylation would seem to fall within the scope of such modifications as they can would affect the bioactivity at pH values less than 6.5 and/or the differently charged nature of materials with different 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 11, 14, 21 – 23, 25 – 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Int J Mol Sci, 2010 in view of Chen et al. (Carbohyd Poly, 2008, Chen-2008), Chen et al. (Acta Biomaterialia, 2010, Chen-2010, cited on December 5, 2019 IDS), Pepper et al. (US 2011/0111012) and Filee et al. (US 2014/0046236).
Kang et al. discloses the biocompatibility of a scaffold of electrospun chitosan microfibers that can serve as a scaffold for rat muscle-derived stem cells (rMDSCs; whole document, e.g., abstract). A 5 wt% chitosan solution in 2 wt% CH3COOH (acetic acid) solution was electrospun (section 2.1). An SEM of the resultant structure is shown in figure 1a and had an average diameter of ~ 10 µm with a pore diameter of 22 µm and a porosity of 90% (p 4144, ¶ 2). Due to the presence of acetic acid, at least some of the 
The presence of fibers less than 2 microns in diameter is not disclosed.
Chen-2008 discloses the preparation of collagen-chitosan nanofibers by electrospinning that give the possibility of producing materials with potential biomedical applications (whole document, e.g., abstract). The native extracellular matrix (ECM) is a complex of protein and polysaccharide with a nanofibrous porous structure and a collagen and chitosan complex can be used to mimic the ECM of native tissue (p 410, col 1). The electrospun collagen-chitosan complex fibrous membrane with 50% chitosan content have fiber diameters ranging from nanometer to micrometer size, and fiber one or several micrometers in diameter was collected although thinner single fibers may be broken during collection (section 3.2). Materials with stronger ultimate strength and Young’s modulus were observed for the collagen-chitosan nanofibers with 40-60% chitosan (p 416, col 2). 
Chen-2010 discloses that a polymer scaffold controls the tissue structure while allowing the diffusion of nutrients, metabolites and soluble factors and acting as a surrogate for the ECM of tissues in the body until the cells produce enough ECM of their own (sentence bridging cols 1 and 2 on p 372). In native ECM, collagen is the principle 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to combine the larger chitosan containing MPEP 2144.06. The presence of different size fibers and different compositions may better mimic the appropriate environment for the growth of different kinds of cells. The presence of larger fibers as in Kang et al. will increase the mean fiber diameter above the values seen for the collagen-chitosan fibers disclosed by Chen-2010 that are around 500 nm (0.5 µm) when produced, depending on the chitosan content. The person of ordinary skill in the art would expect that the fiber diameter and composition would alter the proliferation behavior of cells seeded on the scaffold, with the response also potentially depending on the cell type(s) proliferating on the material. There is no evidence as to the criticality of the mean fiber diameter or the presence of fibers more than 10 microns in diameter in at least one of the layers.

Pepper et al. discloses compositions of nanospun materials that are incorporated into wound dressing assemblies (whole document, e.g., ¶ [0005]). Assemblies are disclosed that consist of single or multiple layers, wherein the individual layers may each comprise different materials and compositions, with the individual layers being joined or adhered together to address different needs as each layer can potentially be spun from different materials and compositions (¶ [0005]). Various compositions for use as nanospun material including those that have been cross-linked with each other are contemplated (¶ [0007]). Figure 2 shows a material with 7 distinct layers. Each of the separate layers comprises a separate layer of nanomaterial that can be individually woven and formed (¶ [0157]). As shown in figure 28, the material can also be non-woven. The diameter of fibers in the deposited web of material are generally in the range of 100-500 nm and the basis weight of the nanofibrous web can be in the general range of 0.01-100 g/m2 (¶ [0160]). The material of table 1 that is 90% chitosan and 10% PEO (polyethylene oxide; a rheological modifier, see ¶ [0054] of the PGPub of the instant application) with an average basis weight of 16.22 g/m2 (¶ [0195]). As acetic acid is present in the chitosan solution (¶¶ [0193], [0208]), at least some of the chitosan is present in the acetate salt form. The material was also heat treated as discussed at ¶¶ [0213] - [0218] and thermal treatment is not associated with covalent crosslinking but rather there is volatization of the acid salt and likely annealing of paracrystallinity in the polymer (¶ [0222], see also ¶ [0056] of the PGPub of the instant application). 

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Kang et al., Chen-2008 and Chen-2010 as one or more layers of a wound dressing according to Pepper et al. and Filee that comprises many layers of material and to optimize the properties such as the pore diameter of the chitosan containing layers.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kang et al., Chen-2008 and Chen-2010 render obvious a layer as required by claim 1 that can be used as a wound dressing material 
As to claims 3, 8, 9, 11 and 30, “[a]s a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 There is currently no evidence of record that these limitations are not met by the compositions disclosed do not have these properties or will not, for example, become adhesive or change in diameter by less than 10% when wetted. Additionally, in regards to claim 30, the overall porosity and pore size will determine the void volume of the material and materials will a high void volume will allow space for cell infiltration into the material. Applicants have not presented any evidence as to the criticality of the void volume.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. There is no evidence of record that chitosan-based fibers made by different methods, such as electrospinning or other methods, are different and non-obvious compared to fibers that are made using centrifugal spinning.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618